DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 20 January 2022.  As directed by the amendment: claims 16, 26, and 31 have been amended; claims 19 and 23-25 have been cancelled; and no claims have been added. Thus, claims 16-18, 20-22, and 26-35 are presently pending in this application. Applicant’s amendments to the Claims and Drawings have overcome each and every objection made in the previous office action.
Reasons for Allowance
Claims 16-18, 20-22, and 26-35 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Holmqvist et al (WO 2013/156346) in view of Avery et al (US 2013/0253432), fails to disclose or make obvious a device as described in claim 16. Specifically, Holmqvist fails to disclose or make obvious a medicament container, in combination with all of the other elements of the claim, “wherein the lip is inclined and extends radially inwards in the proximal direction.” Instead, Holmqvist discloses a proximal edge (interpreted as the proximal lip) that is straight and has projections (44) that engage with tamper-evident cap (22). This interpreted lip cannot extend radially inward (similar to edge 222, Fig. 7, of Avery) because the medicament container holder (16) is intended to be moved axially over and releasable connected to the tamper-evident cap (22) and would not function in the same way if it incorporated a lip that is inclined and extends radially inwards. 
The closest prior art of record, Holmqvist, fails to disclose or make obvious a device as described in claim 22. Specifically, Holmqvist fails to disclose or make obvious a medicament container, in combination with all of the other elements of the claim, further comprising “a delivery member shield having a flexible inner member configured to receive a needle of the syringe, and a rigid outer member configured to receive the flexible inner member” where “the lip of the medicament container holder is configured to be received between the rigid outer member and the flexible inner member.” Although 
The closest prior art of record, Holmqvist, fails to disclose or make obvious a device as described in claim 31. Specifically, Holmqvist fails to disclose or make obvious an assembly, in combination with all of the other elements of the claim, with “a syringe having a neck and a main body having an outer diameter” and “a C-shaped tubular body having a proximal end with a first inner diameter,” “where the first inner diameter is less than the outer diameter of the syringe.” Instead, Holmqvist discloses a medicament container holder (16) that has a proximal end with an inner diameter that appears to be larger than the outer diameter of the syringe (12) because the proximal end of the holder (16) engages with a tamper-evident cap (22), where the tamper-evident cap (22) appears to have a larger outer diameter than the outer diameter of the syringe (12), as seen best in Fig. 8. Although prior art such as Avery teaches medicament containers (320, Fig. 7) with caps (202) that have a smaller outer diameter, Holmqvist is concerned with providing a tamper-evident cap that works in tandem with the interpreted medicament container holder and would not function in the same way with a smaller and/or different cap.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 16, 22, and 31. Claims 17, 18, 20, 21, 26-30, and 32-35 are allowed for incorporating the above limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783